Citation Nr: 1715511	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  11-12 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in
Wichita, Kansas


THE ISSUE

Whether retroactive reduction of the Veteran's disability compensation benefits due to a prior period of incarceration was proper.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from December 1989 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Medical Center and Regional Office (RO) in Wichita, Kansas. In that decision the RO retroactively reduced the rate of the Veteran's VA disability compensation for the period of May 1, 2005, through July 30, 2007, because the Veteran was incarcerated during that period.

In May 2014 the Board found that the reduction was proper and denied the Veteran's appeal of the reduction.

The Veteran appealed the Board's May 2014 decision to the United States Court of Appeals for Veterans Claims (Court).

In September 2015 the VA Secretary filed a motion to dismiss the appeal as moot.

In October 2015 the Court found that the Veteran's appeal to the Court was moot. The Court set aside the Board's May 2014 decision, granted the Secretary's motion to dismiss, and dismissed the Veteran's appeal to the Court.


FINDING OF FACT

In October 2010 the VA Committee on Waivers and Compromises waived a debt created by retroactive reduction of compensation during a period of incarceration, thus granting in full the benefit sought by appealing the compensation reduction and the creation of the debt.



CONCLUSION OF LAW

As the benefit sought has been granted in full, the Board has no jurisdiction to adjudicate the merits of the appeal at this time. 38 U.S.C.A. § 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

On April 19, 2005, VA received the Veteran's claim for service connection for posttraumatic stress disorder (PTSD). The RO ultimately granted service connection for PTSD effective April 19, 2005. The RO subsequently learned that the Veteran was incarcerated for a period in 2005 through 2007. A person who is incarcerated in excess of 60 days for conviction of a felony is paid a reduced rate of disability compensation while incarcerated. See 38 U.S.C.A. §§ 1114(a), 5313 (West 2014); 38 C.F.R. § 3.665(a), (d) (2016). The RO retroactively reduced the Veteran's compensation for the period of incarceration. As VA had already paid the compensation to the Veteran, the retroactive reduction had the effect of creating an overpayment and a resulting debt, an amount that the Veteran owed to VA. The Veteran's appeal of the reduction was in effect an appeal of the debt. The Veteran also sought waiver of the overpayment.

In June 2010 the VA Committee on Waivers and Compromises (Committee) denied waiver of the debt. Later, in a new decision in October 2010, the Committee granted waiver of the debt.

As the Committee waived the debt, the matter of the propriety of reduction of compensation and the creation of the debt is moot. Thus, the waiver of the debt constitutes a grant in full of the benefit sought by the Veteran. Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. As the waiver of the debt resulted in the full benefit sought by the Veteran, there is no remaining allegation of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction over the appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


